      Case 4:20-cv-01633 Document 1 Filed on 05/08/20 in TXSD Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 HOLMES PROSTHETIC CENTER LLC,                      §
                                                    §
        Plaintiff,                                  §
                                                    §
 v.                                                 §      CIVIL ACTION NO. 4:20-cv-1633
                                                    §
 ZURICH AMERICAN INSURANCE                          §
 COMPANY AND SEDGWICK CLAIMS                        §
 MANAGEMENT SERVICES INC.                           §
                                                    §
        Defendants.                                 §

         DEFENDANT SEDGWICK CLAIMS MANAGEMENT SERVICES INC.’S
                         NOTICE OF REMOVAL

       Notice is hereby given that, under 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Sedgwick

Claims Management Services Inc. (“Sedgwick”) removes this action from the 189th Judicial

District Court of Harris County, Texas, to the United States District Court for the Southern District

of Texas, Houston Division, and as grounds for removal state as follows:

                                     I.     BACKGROUND

         1.    Plaintiff Holmes Prosthetic Center LLC (“Holmes” or “Plaintiff”) commenced this

 lawsuit on March 10, 2020 by filing “Plaintiff’s Original Petition” in the 189th Judicial District

 Court of Harris County, Texas, bearing Cause No. 202016229 (the “State Court Action”).

         2.    Plaintiff’s Petition names Zurich American Insurance Company (“Zurich”), as

 defendant.

         3.    Plaintiff served Zurich with Plaintiff’s Original Petition through CSC on April 9,

 2020 and Zurich has not filed its Answer in the State Court.

         4.    Plaintiff served Sedgwick with Plaintiff’s Original Petition through CSC on April

 9, 2020 and Sedgwick has not filed its Answer in the State Court.
     Case 4:20-cv-01633 Document 1 Filed on 05/08/20 in TXSD Page 2 of 6



        5.    Sedgwick’s removal is timely filed within 30 days of service of the initial pleading

 filed in this matter. 28 U.S.C. § 1446(b)(2)(B).

                               II.     BASIS FOR REMOVAL

        6.    Removal is proper under 28 U.S.C. § 1332(a) if there is complete diversity between

 the parties and the amount in controversy exceeds $75,000, exclusive of interest, costs and

 attorneys' fees. These two conditions are satisfied in this matter.

        7.    There is no dispute that Plaintiff has alleged damages in excess of $75,000.

        8.    Because there is complete diversity of citizenship, and the amount in controversy

 exceeds $75,000 (exclusive of interest, costs and attorneys' fees), Sedgwick has properly

 removed this case to federal court.

                        III.    ARGUMENTS AND AUTHORITIES

A.    Removal is Proper Because Complete Diversity of Citizenship Exists Between
      Plaintiff and Defendant – Plaintiff Pleaded False and/or Fraudulent Jurisdictional
      Facts

        9.    Plaintiff is a resident of Harris County, Texas.

        10.   Defendant Zurich is an insurance company organized under the laws of the State of

 New York and has its principal place of business in Schaumburg, Illinois. Zurich is thus a citizen

 of New York and Illinois for diversity jurisdiction purposes.

        11.   Defendant Sedgwick is an insurance company organized under the laws of the State

 of Illinois and has its principal place of business in Memphis, Tennessee. Sedgwick is thus a

 citizen of Illinois and Tennessee for diversity jurisdiction purposes.

        12.   Because Plaintiff is a citizen of Texas, and Defendants Zurich and Sedgwick are

 citizens of New York and Illinois, and Illinois and Tennessee, respectively. Therefore, complete

 diversity of citizenship exists, making removal proper.
        Case 4:20-cv-01633 Document 1 Filed on 05/08/20 in TXSD Page 3 of 6



B.       Removal is Proper Because Plaintiff's Claimed Damages Exceed This Court's
         Jurisdictional Threshold of $75,000

            13.    Plaintiff has pleaded that it seeks monetary relief over $200,000, which clearly is

    an amount in excess of $75,000, exclusive of interest, costs and attorneys' fees..1 Therefore, the

    jurisdictional threshold is met and removal is proper.

C.       Consent to Removal

            14.    Defendant Zurich has also consented to removal. Therefore, the State Court

    Lawsuit is properly removed to the Southern District of Texas – Houston Division.

                                                  III.   CONCLUSION

            15.    Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be filed

    with the clerk of Harris County, Texas promptly after the filing of this Notice.

            16.    As required by 28 U.S.C. § 1446(a), and Local Rule 81, a copy of each of the

    following are attached to (or filed contemporaneously with) this Notice:

                   a.        All executed process in the case;

                   b.        Pleadings asserting causes of action (Plaintiff’s Original Petition);

                   c.        All orders signed by the state judge (none);

                   d.        The docket sheet;

                   e.        An index of matters being filed;

                   f.        A list of all counsel of record, including addresses, telephone numbers and

                             parties represented; and

                   g.        a separately signed disclosure that complies with Federal Rule of Civil

                             Procedure 7.1.




1
     See Plaintiff’s Original Petition at p. 2.



                                                           3
     Case 4:20-cv-01633 Document 1 Filed on 05/08/20 in TXSD Page 4 of 6



       17.   Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be given

to all adverse parties promptly after the filing of this Notice.

     THEREFORE, Defendant Sedgwick Claims Management Services Inc., pursuant to and in

conformance with the requirements of 28 U.S.C. §§ 1332, 1441, and 1446, removes the case

styled Holmes Prosthetic Center LLC v. Sedgwick Claims Management Services Inc., Cause No.

2020-16229, from the 189th Judicial District Court of Harris County, Texas to the United States

District Court for the Southern District of Texas, Houston Division, and asks that this Court enter

any orders as may be necessary and appropriate.



                                             Respectfully submitted,

                                             SHACKELFORD, BOWEN, MCKINLEY & NORTON, LLP

                                             By:     /s/ Bruce R. Wilkin
                                                   Bruce R. Wilkin
                                                   Attorney In Charge
                                                   Texas Bar No. 24053549
                                                   SDTX Bar No. 641898
                                                   bwilkin@shackelford.law
                                                   717 Texas Avenue, 27th Floor
                                                   Houston, Texas 77002
                                                   Phone: (832) 415-1801
                                                   Fax: (832) 565-9030

                                             ATTORNEY FOR DEFENDANT
                                             SEDGWICK CLAIMS MANAGEMENT SERVICES INC.




                                CERTIFICATE OF SERVICE
      Case 4:20-cv-01633 Document 1 Filed on 05/08/20 in TXSD Page 5 of 6



        I hereby certify a copy of the foregoing was filed electronically with the Clerk of Court
using the CM/ECF system and/or Certified Mail, Return Receipt Requested, on May 8, 2020.

 Manfred Sternberg                                                       Via electronic service
 Manfred Sternberg & Associates, P.C.                              and/or Certified Mail / RRR
 1700 Post Oak Blvd. Suite 600
 Houston, TX 77056
 Telephone: (713) 622-4300
 Facsimile: (713) 622-9899
 Email: manfred@msternberg.com

 ATTORNEY FOR PLAINTIFF




                                                   /s/ Bruce R. Wilkin
                                                Bruce R. Wilkin




                                               5
        Case 4:20-cv-01633 Document 1 Filed on 05/08/20 in TXSD Page 6 of 6



                                                        APPENDIX

                                                                                                                          Tab

Exhibits

Exhibit A – Index of Documents Filed With Notice of Removal...................................................A

Exhibit B – State Court Docket Sheet............................................................................................. B

Exhibit C – Index of Documents Filed in State Court .................................................................... C
   Exhibit C-1 – Plaintiff’s Original Petition .............................................................................C-1
   Exhibit C-2 – Service – CSC for Zurich American Insurance Company. .............................C-2
   Exhibit C-3 – Service – CSC for Sedgwick Claims Management Services Inc. ...................C-3

Exhibit D – List of All Counsel of Record ..................................................................................... D
